Applicant’s After-Final Submission dated November 8, 2021 has been received and entered into the present application. 
	Claims 105, 107-109 and 111-119 remain pending and under examination. 

EXAMINER’S COMMENT
	In reply to the rejection of (i) claims 105, 107-109, 111-113 and 115-119 under 35 U.S.C. §103 as being unpatentable over Study NCT02160782 (“Safety and Efficacy Study of LUM001 with a Drug Withdrawal Period in Participants with Alagille Syndrome (ALGS) (ICONIC)”, U.S. National Library of Medicine, ClincalTrials.gov Archive, Published Online September 19, 2018, cited by Applicant on the 06/29/21 IDS) in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), as set forth at p.3-9 of the previous Office Action dated October 22, 2021, and (ii) claim 114 under 35 U.S.C. §103 as being unpatentable over Study NCT02160782 (“Safety and Efficacy Study of LUM001 with a Drug Withdrawal Period in Participants with Alagille Syndrome (ALGS) (ICONIC)”, U.S. National Library of Medicine, ClincalTrials.gov Archive, Published Online September 19, 2018, cited by Applicant on the 06/29/21 IDS) in view of Gedulin et al. (U.S. Patent Application Publication No. 2014/0275090 A1; 2014), as applied to claims 105, 107-109, 111-113 and 115-119, further in view of Quiros-Tejeira et al. (“Does Liver Transplantation Affect Growth Pattern in Alagille Syndrome?”, Liver Transpl, 2000; 6:582-587), as set forth at p.4-9 of the previous Office Action dated October 22, 2021, Applicant resubmits the 37 C.F.R. §1.132 Declaration of Pamela Vig previously submitted on October 7, 2021, now with a proper statement that complies with the requirements of 37 C.F.R. §1.68, with the papers filed November 8, 2021. For clarity of the record, the content of this newly submitted Vig Declaration of November 8, 2021 (six pages total) is identical to that previously submitted on October 7, 2021 (but for the corrected statement under 37 C.F.R. §1.68).
	In the November 8, 2021 submission, Applicant also resubmits the 37 C.F.R. §1.132 Declaration of Pamela Vig previously submitted on February 16, 2021, now with a proper statement that complies 
	The reasons set forth at p.5-9 of the October 22, 2021 Office Action regarding the evidence of nonobviousness established by Applicant’s submitted Vig Declarations – which are now compliant with the formal requirements of 37 C.F.R. §1.68 in light of the newly submitted executed declarations provided in the November 8, 2021 submission - remain applicable in support of patentability of the instant claims and are incorporated by reference herein.

	Claims 105, 107-109 and 111-119 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
November 19, 2021